IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHERI ANN LEINBERGER, MATTHEW S.            :   No. 598 MAL 2020
LEINBERGER, DANIEL P. SENECA,               :
KATHLEEN A. SENECA AND WILLIAM J.           :
NECKER,                                     :   Petition for Allowance of Appeal
                                            :   from the Order of the
                   Petitioners              :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
ANTHONY G. STELLAR, AS TRUSTEE OF           :
THE DEBORAH E. STELLAR REVOCABLE            :
TRUST,                                      :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2021, the Petition for Allowance of Appeal is

DENIED.